DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Amendment
Acknowledgment is made of applicant's Amendment, filed 09-15-2021. The changes and remarks disclosed therein have been considered.

Claim(s) 1, 8, 10-12, and 21 has/have been amended. Claim(s) 9 has/have been cancelled. Claim(s) 27 has/have been added by amendment. Therefore, claim(s) 1-8, 10-14, and 21-27 remain(s) pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-8, 10-14, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Li, US 20150090954 A1, in view of Lee, US 20040262635 A1, in further view of Choi, US 20100301480 A1.

As to claim 1, Li discloses a device (see Para [0006]) comprising: 
a substrate (see Li Fig 14 Ref 100); a first dielectric layer (see Li Fig 14 Ref 201) over the substrate; a bottom electrode (see Li Fig 14 Ref 413) extending through the first dielectric layer; a phase-change layer (see Li Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: 
a first portion (see Li Fig 14 bottom of Ref 415) extending into the bottom electrode, wherein a width of the first portion (see Li Fig 14 bottom of Ref 415) decreases as the first portion extends toward the substrate; and 
a second portion (see Li Fig 14 top of Ref 415) over the first portion and the first dielectric layer, wherein the second portion has a first width (see Li Fig 14 top of Ref 415); and a top electrode (see Li Fig 15 Ref 500) over the phase-change layer.

Li does not appear to explicitly disclose the top electrode has the first width.

Lee discloses top electrode has the first width (see Lee Fig 24 Refs 910 and 901b).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Li, may have electrodes deposited in a particular location with a self-alignment technique, as disclosed by Lee. The inventions are well known variants of interconnect structures for phase change memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to form stacked memories which increase memory density (see Lee Para [0011]).

Li and Lee do not appear to explicitly the top electrode and the bottom electrode comprising a same material.

Choi discloses the top electrode and the bottom electrode comprising a same material (see Choi Para [0185]).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Li and Lee, may implement particular electrode chemistries, as disclosed by Choi. The inventions are well known variants of interconnect structures for phase change memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Choi's attempt to form stacked memories which increase memory density (see Choi Para [0011]).

As to claim 2, Li, Lee, and Choi disclose the device of claim 1, wherein 
the bottom electrode has a concave top surface (see Li Fig 14 Ref 413).

As to claim 3, Li, Lee, and Choi disclose the device of claim 1, wherein 
the first portion of the phase-change layer extends below a top surface of the first dielectric layer (see Li Fig 14 Ref 201).

As to claim 4, Li, Lee, and Choi disclose the device of claim 1, further comprising 
a spacer along a sidewall of the bottom electrode (see Li Fig 14 Ref 402).

As to claim 5, Li, Lee, and Choi disclose the device of claim 4, wherein 
the first portion of the phase-change layer extends below a top surface of the spacer (see Li Fig 14 Ref 402).

As to claim 6, Li, Lee, and Choi disclose the device of claim 1, further comprising 
a second dielectric layer (see Lee Fig 3 Ref 135, Fig 24 Refs 910 and 901b, and Para [0080]) over the first dielectric layer, the second dielectric layer extending along sidewalls of the phase-change layer (see Lee Fig 24 Ref 910 and Para [0080]) and sidewalls of the top electrode (see Lee Fig 24 Ref 901b and Para [0080]).

As to claim 7, Li, Lee, and Choi disclose the device of claim 6, wherein 
a top surface of the top electrode is substantially level with a top surface of the second dielectric layer (see Lee Fig 24 top of Ref 123/901b).

As to claim 8, Li and Lee disclose a device (see Para [0006]) comprising: 
a substrate (see Lee Fig 2 Ref 103); a first dielectric layer (see Li Fig 14 Ref 100) over the substrate; 
a first conductive feature (see Li Fig 14 Ref 112) within the first dielectric layer; 
a second dielectric layer (see Li Fig 14 Refs 201 and 202) over the first conductive feature and the first dielectric layer; 
a bottom electrode (see Li Fig 14 Ref 413) within the second dielectric layer, wherein 
the bottom electrode is electrically connected to the first conductive feature (see Li Fig 14 Ref 413), and wherein 
a top surface of the bottom electrode is below a top surface of the second dielectric layer (see Li Fig 14 Ref 413); 
a first spacer in physical contact with a first sidewall of the bottom electrode (see Li Fig 14 Ref 402 on left side);
a second spacer in physical contact with a second sidewall of the bottom electrode (see Li Fig 14 Ref 402 on right side), the second sidewall of the bottom electrode being opposite of the first sidewall of the bottom electrode (see Li Fig 14 Ref 402); 
a phase-change layer (see Li Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: 
a first portion extending into the bottom electrode (see Li Fig 14 Ref bottom of 415), wherein 
the first portion has a convex bottom surface (see Li Fig 14 Ref bottom of 415); and a second portion (see Li Fig 14 Ref top of 415) over the first portion and the second dielectric layer, wherein 
the second portion is wider than the first portion (see Li Fig 14 Ref top of 415); a top electrode over the phase-change layer (see Li Fig 15 Ref 500).

Li does not appear to explicitly disclose a substrate; a first dielectric layer over the substrate; 
the top electrode and the second portion of the phase-change layer have a same width; a third dielectric layer over the second dielectric layer, wherein 
the third dielectric layer is in physical contact with sidewalls of the phase-change layer and sidewalls of the top electrode; a fourth dielectric layer over the third dielectric layer and the top electrode; and 
a second conductive feature within the fourth dielectric layer, wherein the second conductive feature is electrically connected to the top electrode.

Lee discloses a substrate (see Lee Fig 2 Ref 103); a first dielectric layer over the substrate (see Lee Fig 2 Ref 103); 
the top electrode and the second portion of the phase-change layer have a same width (see Lee Fig 24 Refs 910 and 901b); a third dielectric layer over the second dielectric layer (see Lee Fig 3 Ref 135, Fig 24 Refs 910 and 901b, and Para [0080]), wherein 
the third dielectric layer is in physical contact with sidewalls of the phase-change layer and sidewalls of the top electrode (see Lee Fig 24 Refs 910 and 901b); a fourth dielectric layer (see Lee Fig 2 Ref 133) over the third dielectric layer and the top electrode; and 
a second conductive feature within the fourth dielectric layer (see Lee Fig 2 Ref 131 in Ref 133), wherein the second conductive feature is electrically connected to the top electrode (see Lee Fig 2 Ref 131 in Ref 133).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Li, may have a structure of dielectrics and electrodes over a substrate deposited in a particular locations, as disclosed by Lee. The inventions are well known variants of interconnect structures for phase change memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Lee’s attempt to form stacked memories which increase memory density (see Lee Para [0011]).

Li and Lee do not appear to disclose a width of the first conductive feature being greater than a combined width of the first spacer, the second spacer and the bottom electrode.

Choi discloses a width of the first conductive feature being greater than a combined width of the first spacer, the second spacer and the bottom electrode (see Choi Fig 36 Ref 502a).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a device, as disclosed by Li and Lee, may implement particular conductive structures, as disclosed by Choi. The inventions are well known variants of interconnect structures for phase change memories and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Choi's attempt to form stacked memories which increase memory density (see Choi Para [0011]).

As to claim 10, Li, Lee, and Choi disclose the device of claim 8, wherein 
a bottom surface of the bottom electrode is substantially level with a bottom surface of the first spacer (see Li Fig 14 Refs 413 and 402).

As to claim 11, Li, Lee, and Choi disclose the device of claim 8, wherein 
the first spacer is in physical contact with the phase-change layer (see Li Fig 14 Ref 402).

As to claim 12, Li, Lee, and Choi disclose the device of claim 8, wherein 
a height of the first spacer is greater that a height of the bottom electrode (see Li Fig 14 Ref 402).

As to claim 13, Li, Lee, and Choi disclose the device of claim 8, wherein 
a width of the bottom electrode decreases as the bottom electrode extends from a top surface of the bottom electrode toward the substrate (see Li Fig 14 Refs 413).

As to claim 14, Li, Lee, and Choi disclose the device of claim 8, wherein 
a top surface of the top electrode is substantially level (see Li Fig 24 top of Ref 123/901b) with a top surface of the third dielectric layer (see Li Fig 2 Ref 122).

As to claim 21, Li, Lee, and Choi disclose a device (see Para [0006]) comprising: 
a substrate (see Lee Fig 2 Ref 103); a first interconnect structure (see Li Fig 14 Ref 101) over the substrate; a first dielectric layer (see Li Fig 14 Refs 201 and 202) over the first interconnect structure (see Li Fig 14 Refs 122 and 121, and see Choi Fig 36 Ref 502a), wherein
a bottommost surface of the first dielectric layer extends along and is in physical contact with a topmost surface of the first interconnect structure (see Choi Fig 36 Ref 502a); a bottom electrode (see Li Fig 14 Ref 413) embedded in the first dielectric layer and electrically coupled to the first interconnect structure (see Li Fig 14 Ref 413), wherein 
a thickness of the bottom electrode is less than a thickness of the first dielectric layer (see Li Fig 14 Ref 413);
 a phase-change layer (see Li Fig 14 Ref 415) over the bottom electrode, the phase-change layer comprising: a first portion (see Li Fig 14 Ref bottom of 415) extending from a topmost surface of the first dielectric layer (see Li Fig 14 Ref bottom of 415) toward the bottom electrode; and a second portion (see Li Fig 13 Ref 405; and see Lee Fig 24 Ref 910) over the first portion and the first dielectric layer, wherein 
a width of the second portion is greater than a width (see Lee Fig 24 Ref 910) of the bottom electrode; and a top electrode (see Lee Fig 24 Ref 901b) over the phase-change layer, wherein 
a width of the top electrode is greater than the width of the bottom electrode (see Li Fig 24 Ref 901b).

As to claim 22, Li, Lee, and Choi disclose the device of claim 21, further comprising 
a second interconnect structure over and in electrical contact with the top electrode (see Lee Fig 3 Ref 145 and Para [0087]).

As to claim 23, Li, Lee, and Choi disclose the device of claim 21, wherein 
an interface between the bottom electrode and the first portion of the phase-change layer is curved toward the substrate (see Li Fig 14 Ref 413).

As to claim 24, Li, Lee, and Choi disclose the device of claim 21, further comprising 
a spacer embedded in the first dielectric layer and extending along a sidewall of the bottom electrode, wherein the thickness of the bottom electrode is less than a height of the spacer (see Li Fig 14 Ref 413).

As to claim 25, Li, Lee, and Choi disclose the device of claim 21, wherein 
the phase-change layer comprises a chalcogenide material (see Para [0045]).

As to claim 26, Li, Lee, and Choi disclose the device of claim 21, wherein 
the width of the top electrode is same as the width of the second portion of the phase-change layer (see Lee Fig 24 Refs 910 and 901b).

As to claim 27, Li, Lee, and Choi disclose the device of claim 8, wherein 
a width of the second conductive feature (see Lee Fig 2 Ref 131 in Ref 133) is less than a width of the top electrode (see Lee Fig 2 Ref 122 and Fig 24 Refs 910 and 901b).

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive. 

The prior art has been reinterpreted and new art has been found which render the amended language obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 10/06/2021